Citation Nr: 1046258	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased initial rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that 
granted the Veteran entitlement to service connection for 
diabetes mellitus at a 20 percent evaluation.  The Veteran 
continues to disagree with the level of disability assigned.  The 
Veteran received a hearing at the RO before a local Decision 
Review Officer in April 2009.


FINDINGS OF FACT

The Veteran's diabetes requires oral medication, which is not 
insulin, and possibly a restricted diet; there is no medical 
evidence that it also requires regulation of his activities as 
that term is defined in the applicable regulation.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

The Veteran's claim for an increased evaluation for his service 
connected diabetes mellitus follows the initial grant of service 
connection for this disability.  Once a claim of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision rating the disability or 
assigning an effective date does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claims for initial higher ratings.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regardless, the Board points out that the VA has also done 
everything reasonably possible to assist the appellant with 
respect to his claims for benefits on appeal, such as obtaining 
VA records, and providing the Veteran with multiple VA 
examinations.  The Veteran was also sent letters dated February 
2008, May 2008, November 2008, and January 2009, which informed 
him of the law relevant to his claim, including that pertaining 
to effective dates.  As such, the Board finds the Veteran was 
adequately informed of the law pertaining to his claims and no 
prejudice exists to the Veteran to proceed with this claim.

The Veteran contends that a higher initial evaluation is 
warranted for his diabetes mellitus.  Essentially, he contends 
that the severity of his diabetes, and its complications, is more 
severe than that contemplated by a 20 percent evaluation.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which provides for ratings 
based on average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In evaluating the Veteran's claims, all 
regulations which are potentially applicable through assertions 
and issues raised in the record have been considered, as required 
by Schafrath.  Where service connection already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
an appeal arises from the initially assigned rating, as in the 
instant case, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is receiving a 20 percent rating for diabetes 
mellitus under 38 C.F.R. § 4.119, DC 7913. Pursuant to DC 7913, a 
rating of 20 percent is assigned for diabetes mellitus requiring 
insulin and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted when the 
condition requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted when the condition 
requires insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the condition requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

The Veteran has many complications associated with diabetes, 
including diabetic dermopathy, gastroesophageal reflux disease, 
peripheral neuropathy of each extremity, and erectile 
dysfunction, for each of which he has been granted service 
connection and is receiving separate ratings.  To warrant a 
higher rating for diabetes mellitus itself, under DC 7913, the 40 
percent criteria are conjunctive not disjunctive-i.e., there must 
be insulin dependence and restricted diet and regulation of 
activities. "Regulation of activities" is defined by DC 7913 as 
the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 
Fed. Reg. 20,440 (May 7, 1996).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Taking into account all relevant evidence, the Board finds that 
an increased rating is not warranted for the Veteran's service 
connected diabetes mellitus.  In this regard, the Board finds 
that the evidence of record does not show medical evidence that 
the Veteran's occupational and recreational activities have been 
restricted due solely to  his diagnosis of diabetes, though his 
complications of diabetes may cause some restriction, nor does 
the evidence of record show that the Veteran is currently using 
insulin for this disability.

Reviewing the evidence of record, the Veteran's recent VA 
treatment records show that he is on medication and for treatment 
of his diabetes.  However, these records do not show that the 
Veteran, at any time, has been prescribed insulin, for treatment 
of his diabetes.

The Veteran's Social Security records show that he was found 
disabled starting in November 2007 for a primary diagnosis of 
Hepatitis C, for which he is not service connected, and a 
secondary diagnosis of diabetes mellitus.

The Veteran received an initial VA examination in October 2006.  
At that time, it was noted that his diabetes had its initial 
onset when the Veteran was 58, in 2003, based on problems with 
polyuria, polydipsia, and polyphagia.  At that time, diabetes was 
diagnosed and the Veteran was placed on medication, specifically 
oral hypoglycemia agents, and a diet, with improvement of his 
condition.  The examiner indicated that, at present, the Veteran 
was not instructed to follow a restricted or special diet.  The 
examiner did indicate that the Veteran was restricted in his 
ability to perform strenuous activities, due to his peripheral 
neuropathy and erectile dysfunction, both disabilities for which 
the Veteran is separately compensated.  The examiner found the 
Veteran had no peripheral vascular disease, cardiac symptoms, 
visual symptoms, or neurovascular symptoms related to diabetes.  
He was found to have gastroesophageal reflux disease related to 
diabetes, as well as plaque like lesions over the tibia, for 
which the Veteran is also separately service connected.  Thus, 
while the Veteran was found to have some restriction of 
activities, this was found to be due to his peripheral neuropathy 
and erectile dysfunction, for which the Veteran receives separate 
evaluations.

The Veteran received a hearing at the RO in April 2009.  At that 
time, the Veteran specifically indicated that he did not have any 
current problems with diabetes, except for his neuropathy.  He 
indicated that that he was keeping his diabetes under control 
with diet and as much exercise as he could perform.  He reported 
that he felt his eyes were blurry at times due to diabetes, and 
that he had problems with finger numbness and pain in his legs, 
feet, and from the knees down.  He reported that he took an oral 
medication for treatment for his diabetes.  He also reported that 
he had to restrict his activities because of his diabetes, and 
would become worn out and exhausted after he did anything 
strenuous for 10-15 minutes.  He reported that his stamina was 
much less than it used to be.  He stated that his doctor told him 
to do everything that he could do, and did not specifically 
restrict his activities, though the Veteran felt there were 
things he could no longer do.  He reported that he was very 
careful about his diet.

The Veteran received a further VA examination in April 2009.  At 
that time, the Veteran's diabetes was noted to be stable on oral 
medication.  He was found to have paresthesias of the feet which 
interfered with his sleep, as well as paresthesisas of the arms, 
erectile dysfunction, and gastroesophageal reflux disease, all of 
which the Veteran has separate ratings for.  He was not found to 
have been instructed to follow a restricted or special diet.  He 
was also found to not be restricted in the ability to perform 
strenuous activities.  Upon examination he was noted to have no 
diabetic skin abnormalities.  Examination of the extremities 
showed minimal findings, except that the Veteran was unable to 
detect microfilaments over the soles of both feet.  The Veteran 
was diagnosed with type two diabetes mellitus, non insulin 
dependent, without retinopathy.

Again, as noted above, in order to warrant an increased 
evaluation, the Veteran's diabetes would have to be found to 
require the use of insulin, a restricted diet, and regulation of 
activities.  While the Veteran feels his activities are 
restricted, and his peripheral neuropathy may restrict his 
activities to some extent, the medical evidence of record does 
not show that the Veteran has been medically required to restrict 
his occupational and recreational activities due to his service 
connected diabetes alone.  See Camacho.  Further, the evidence of 
record appears to show that, while the Veteran indicates that he 
must watch his diet, he has not been medically prescribed a 
regulated diet currently.  Nevertheless, even if the Veteran were 
found to require a restricted diet and regulation of activities, 
the Veteran has never, at any time, been found to require the use 
of insulin for his service connected diabetes.  As the use of 
insulin is a required element of a higher evaluation, and as the 
Veteran does not use insulin, the Board finds that the criteria 
for a higher evaluation, for the Veteran's service connected 
diabetes mellitus, have not been met, and that therefore the 
preponderance of the evidence of record is against the grant of 
an increased rating for this disability.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so as 
to render impractical the application of the regular rating 
schedule standards and to warrant assignment of an increased 
evaluation for the Veteran's service connected diabetes mellitus 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
There is absolutely no showing that this disorder has resulted in 
a marked interference with employment, and there is no indication 
that it has necessitated frequent periods of hospitalization.  
The Board again notes that the Veteran's essential diabetes 
mellitus has been found to be under decent control with diet and 
medication, and while the Veteran has multiple disabilities 
secondary to his diabetes, the Veteran is separately compensated 
for those.  In the absence of evidence of such factors, the Board 
finds that criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an increased initial rating for diabetes mellitus, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


